PER CURIAM.
We see no merit in the appeal, except in so far as it is claimed that the damages are excessive and that there should have been no extra allowance. The damages were clearly excessive. In our opinion $750 would have been a liberal verdict under the circumstances. The case was not a proper one for an extra allowance. The judgment will be reversed, and a new trial ordered, with costs to appellant to abide the event, unless plaintiff will stipulate to reduce the judgment to $855.08, in which event the judgment, as reduced, will be' affirmed, without costs.